    Case 5:18-cv-01983-LCB Document 86-57 Filed 10/14/20 Page 1 of 4               FILED
                                                                           2021 Jan-06 AM 10:19
      Case 5:18-cv-01983-LCB   Document 86-2 Filed 10/14/20 Page 1 of 4            FILED
                                                                          U.S. DISTRICT COURT
                                                                          2020N.D.
                                                                               Oct-14
                                                                                   OF PM 04:30
                                                                                      ALABAMA
                                                                          U.S. DISTRICT COURT
                                                                              N.D. OF ALABAMA




•
                                 EXHIBIT 1
                     James Chardos Declaration




•



•
     Case 5:18-cv-01983-LCB Document 86-57 Filed 10/14/20 Page 2 of 4



                    Highlighted Portions Confidential


              FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION


NUCLEAR DEVELOPMENT LLC,                 )
                                         )
       Plaintiff,                        )
                                         )
V.                                       )
                                                 Case No.: 5:18-CV-01983-LCB
                                         )
TENNESSEE VALLEY                         )
AUTHORITY,                               )
                                         )
       Defendant.                        )


       DECLARATION OF JAMES S. CHARDOS IN SUPPORT OF
      DEFENDANT'S OPPOSITION TO PLAINTIFF'S MOTION FOR
                    SUMMARY JUDGMENT

      I, James S. Chardos, declare under penalty of perjury under the laws of the

United States of America that the following is true and correct:

      1.     I am an employee of the Tennessee Valley Authority ("TVA"). I have

worked on matters involving the Bellefonte Nuclear Plant Site, either part-time or

full-time, continuously since 1994, and my current position is site manager for the

Bellefonte Nuclear Plant Site. In the regular performance of my job duties, I have

access to and am familiar with relevant business records maintained by TVA related

to the Bellefonte Nuclear Plant Site. These records were made at or near the time,

or reasonably soon after the act, event, or condition recorded. These records are

maintained in the ordinary course of TVA's regularly conducted business activity,
     Case 5:18-cv-01983-LCB Document 86-57 Filed 10/14/20 Page 3 of 4




which is TVA's customary practice. All facts set forth herein are either (a) facts of      •

which I have personal knowledge; or (b) an accurate summary of TVA's business

records, which I have reviewed. All records attached to this Declaration are true and

accurate copies from TVA's business records.

         2.   After TVA and Nuclear Development LLC ("ND") entered into the

Bellefonte Nuclear Site Purchase and Sales Agreement ("Agreement") in November

2016, I served as the team leader of the TVA transition team working on the

activities necessary for the closing of the sale of the Bellefonte Nuclear Plant Site to

occur.

         3.   Within the first thirty days following execution of the Agreement, I

prepared two timelines for ND officials specifying the activities that needed to be

completed before closing. On both of those timelines, I showed the transfer of the
                                                                                           •
construction permits for Bellefonte Units 1 and 2 (the "Construction Permits")

occurring prior to closing. Copies of the timelines and the emails transmitting the

timelines are attached as Appendix 1.

         4.   ND hired SNC-Lavalin as one of its contractors to work on various

matters related to the Bellefonte Nuclear Plant, including preparation of a quality

assurance plan that would be included in ND's application for transfer of the

Construction Permits. The lead person for SNC-Lavalin on the project was Marie



                                           2
                                                                                           •
        Case 5:18-cv-01983-LCB Document 86-57 Filed 10/14/20 Page 4 of 4




•   Gillman, with whom I interacted. Ms. Gillman and I reviewed the revised timeline

    in Appendix 1.

          5.     I listened by telephone to the public meeting conducted by the Nuclear

    Regulatory Commission ("NRC") on August 14, 2018, concerning issues associated

    with the upcoming submittal by ND of an application to transfer the Construction

    Permits from TV A to ND. When ND discussed "licensing activities" that would

    occur in 2019 related to Bellefonte during that meeting, ND representatives indicated

    that they were referring to activities that would enable ND to resume active

    construction on the two units. ND's discussion of "licensing activities" that would




•
    occur in 2019 did not include ND's submission of an application to transfer the

    Construction Pennits from TV A to ND. Instead, ND stated during the meeting that

    it would be submitting its pennit transfer application soon after the meeting.

          6.     At no point prior to November 30, 2018, did TV A management tell the

    transition team to stop working toward the completion of the activities necessary to

    close the sale of the Bellefonte Nuclear Plant Site.

          Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

    foregoing is true and correct.

         Executed: October 9, 2020


                                                    /6ames S. Chardos

                                              t,/
                                               3
